Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Specie 1 (Fig. 1, 2A, 2B, 3, 4A, 4B, 6A and 6B), claims 1-9 in the reply filed on October 17th, 2022 is acknowledged. Claims 1-9 are pending.
Action on merits of claims 1-9 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 04/01/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation as recited in claim 7: “the first outer cover layer is formed of a same material as the pixel connection electrode” is unclear because the first outer cover layer is formed by an organic insulating material (see para. [0056]) and the pixel connection electrode is formed of a metal material (see para. [0044]).  For examination purposes, the limitation: “the first outer cover layer is formed of a same material as the pixel connection electrode” is replaced as: “the first outer cover layer is formed of a same material as the planarization layer”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim (US 2018/0033821, hereinafter as Kim ‘821) in view of Kawak (US 2014/0217397, hereinafter as Kwak ‘397).
Regarding Claim 1, Kim ‘821 teaches a display device comprising: 
a substrate having (Fig. 8A, (110); [0036]) an active area (AA) and a non-active area (NA); 
a thin film transistor (Fig. 8A, (130); [0044]) in the active area of the substrate; 
a conductive pad (195; [0037]) in the non-active area of the substrate; 
a first link (170; [0036]) electrically connected to the conductive pad (195) in the non-active area of the substrate (see Fig. 1); 
Thus, Kim ‘821 is shown to teach all the features of the claim with the exception of explicitly disclosing the features: “a second link having a first end electrically connected to an electrode of the thin film transistor in the active area of the substrate and a second end electrically connected to the first link in the non-active area of the substrate; and a first outer cover layer covering a top and one or more sides of a signal link region where the first link and the second link overlap from a plan view of the substrate”.  
However, Kwak ‘397 teaches a second link (Fig. 2A, (223A); [0098]) having a first end electrically connected to an electrode of the thin film transistor (see Fig. 2A and para. [0135]) in the active area of the substrate and a second end electrically connected to the first link (220A; [0096]) in the non-active area of the substrate; and 
a first outer cover layer (262A; [0113]) covering a top and one or more sides of a signal link region where the first link and the second link overlap from a plan view of the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘821 by having a second link having a first end electrically connected to an electrode of the thin film transistor in the active area of the substrate and a second end electrically connected to the first link in the non-active area of the substrate; and a first outer cover layer covering a top and one or more sides of a signal link region where the first link and the second link overlap from a plan view of the substrate in order 
to apply a gate signal/data signal to a light emitting element and capable of relieving stress concentrating on a wire (see para. [0003] , [0009] and [0135]).


    PNG
    media_image1.png
    507
    780
    media_image1.png
    Greyscale


Regarding Claim 2, Kwak ‘397 teaches the first link (223A) is in a first layer and the second link (221A) is in a second layer on the substrate (see Fig. 2A).  

Regarding Claim 5, Kim ‘821 teaches the first link is formed of a same material and in a same layer as a gate electrode of the thin film transistor (see para. [0059]).
Kwak ‘397 teaches the second link (223A; [0137]) is formed of a same material and in a same layer as a source electrode and a drain electrode of the thin film transistor (see Fig. 2A).  

Claims 3-4, 6-7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘821 and Kwak ‘397 as applied to claim 1 above, and further in view of Choi (US 2017/0277288, hereinafter as Choi ‘288).
Regarding Claim 3, Kim ‘821 and Kwak ‘397 are shown to teach all the features of the claim with the exception of explicitly disclosing the features: “an interlayer insulating film between the first link and the second link, wherein the first link and the second link are electrically connected through a hole in the interlayer insulating film”.    
	However, Choi ‘288 teaches an interlayer insulating film (Fig. 2, (130); [0069]) between the first link (215c; [0101]) and the second link (213a; [0099]), wherein the first link and the second link are electrically connected through a hole in the interlayer insulating film.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘821 and Kwak ‘397 by having an interlayer insulating film between the first link and the second link, wherein the first link and the second link are electrically connected through a hole in the interlayer insulating film in order to reduce or minimize the occurrence of a defect, such as disconnection, during a manufacturing process, while improving a lifespan of the display device may be implemented (see para. [0036]) as suggested by Choi ‘288.

Regarding Claim 4, Choi ‘288 teaches the first link (215c) has a first width, the second link (213a) has a second width greater than the first width in the signal link region where the first link and the second link overlap.
Thus, Kim ‘821, Kwak ‘397 and Choi ‘288 are shown to teach all the features of the claim with the exception of explicitly disclosing the features: “the first outer cover layer has a third width greater than the second width”.  
However, it has been held to be within the general skill of a worker in the art to select the line width of the second outer layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 6, Choi ‘288 teaches a planarization layer (170; [0096]) that covers the thin film transistor (210; [0067]), wherein the first outer cover layer is formed of a same material as the planarization layer (see Fig. 2).  

Regarding Claim 7, Choi ‘288 teaches a first planarization layer (170; [0096]) that covers the thin film transistor (210; [0067]); and a pixel connection electrode (310; [0067]) that is electrically connected to a drain electrode (215b; [0068]) of the thin film transistor through a hole in the first planarization layer, wherein the first outer cover layer is formed of a same material as the first planarization layer (see Fig. 2)
Furthermore, it has been held to be within the general skill of a worker in the art to select the material of the first outer layer (e.g. same as pixel connection electrode material) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding Claim 8, Kim ‘821 teaches a second planarization layer (Fig. 8A, (417); [0075]) that covers the pixel connection electrode (439; [0077]) and the first planarization layer (413; [0075]); and a second outer cover layer that covers top and side surfaces of the first outer cover layer, wherein the second outer cover layer is formed of a same material as the second planarization layer (see Fig. 8A).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘821 and Kwak ‘397 as applied to claim 1 above, and further in view of Park (US 2018/0122890, hereinafter as Park ‘890).
Regarding Claim 9, Kim ‘821 teaches a light emitting element (880; [0106]) in the active area and connected to the thin film transistor (130; [0045]); an encapsulation unit (see para. [0058]) arranged on the light emitting element.
Thus, Kim ‘821 and Kwak ‘397 are shown to teach all the features of the claim with the exception of explicitly disclosing the features: “at least one dam arranged between the conductive pads and the light emitting element; and a second outer cover layer arranged between the at least one dam and the conductive pads”.  
However, Park ‘890 teaches at least one dam (390; [0055]) arranged between the conductive pads and the light emitting element; and a second outer cover layer (321_1 and 321-2; [0055]) arranged between the at least one dam and the conductive pads.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘821 and Kwak ‘397 by having at least one dam arranged between the conductive pads and the light emitting element; and a second outer cover layer arranged between the at least one dam and the conductive pads in order to control the spreading of the organic layer  in the inactive area I/A (see para. [0055]) as suggested by Park ‘890.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Park et al. (US 2018/0151838 A1)			
Kim et al. (US 2018/0102502 A1)
Seo (US 2017/0331058 A1)		
Kim et al. (US 2017/0287995 A1)
Kwon et al. (US 2014/0232956 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829